      Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-01121-001-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Vivian A. Earle,
13                  Defendant.
14
15
16          Pending before the Court is Defendant Vivian A. Earle’s Motion to Sever (Doc. 45)

17   and Motion to Suppress (Doc. 46). On March 19, 2021, the Court held an evidentiary
18   hearing on the motions. For the following reasons, both motions are denied.

19                                       BACKGROUND

20          This case arises from five bank robberies that took place in Phoenix, Arizona
21   between the dates of April 16 and August 23, 2019. On August 23, 2019, following the

22   robbery of a Bank of America, police stopped Defendant in his rental car. Inside the rental

23   car, police found a large amount of currency, a handgun, a ski mask, a spray bottle, and a
24   latex mask. Later that day, FBI questioned Defendant about his alleged involvement in the

25   five bank robberies. On September 18, 2019, a grand jury charged Defendant with five

26   counts of bank robbery in violation of 18 U.S.C. § 2113(a).

27   ///

28
      Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 2 of 11



 1                                         DISCUSSION
 2   I.     Motion to Suppress
 3          Defendant alleges his confession should be suppressed because his Miranda rights
 4   were violated, his confession was involuntary, and he was denied his Sixth Amendment
 5   right to counsel.
 6          a. Invocation and Waiver of the Fifth Amendment Right to Counsel
 7          Invoking the Fifth Amendment right to counsel articulated by Miranda “requires, at
 8   a minimum, some statement that can reasonably be construed to be an expression of a
 9   desire for the assistance of an attorney.” Davis v. United States, 512 U.S. 452, 459, (1994).
10   “If a suspect makes a reference to an attorney that is ambiguous or equivocal in that a
11   reasonable officer in light of the circumstances would have understood only that the suspect
12   might be invoking the right to counsel, [Supreme Court] precedents do not require the
13   cessation of questioning.” Id. In Davis, for example, the court found the statement “maybe
14   I should talk to a lawyer” ambiguous, and insufficient to invoke the right to counsel. Id.
15   The Ninth Circuit has found similar equivocations insufficient to invoke the right. See
16   Sechrest v. Ignacio, 549 F.3d 789, 807 (9th Cir. 2008) (finding a statement ambiguous
17   where the defendant stated he had spoken with his attorney and had been advised to “keep
18   his mouth shut.”); United States v. Younger, 398 F.3d 1179, 1187 (9th Cir. 2005) (finding
19   the question, “[b]ut, excuse me, if I am right, I can have a lawyer present through all this,
20   right?,” ambiguous); Paulino v. Castro, 371 F.3d 1083, 1087 (9th Cir. 2004) (finding
21   failure to confirm the waiver of right to counsel in writing, together with queries, “Where’s
22   the attorney?” and “You mean it’s gonna take him long to come?,” ambiguous); United
23   States v. Doe, 60 F.3d 544, 546 (9th Cir. 1995) (finding a statement to the effect that
24   “maybe he ought to see an attorney” ambiguous); Williams v. Horel, 341 F. App’x 333,
25   335 (9th Cir. 2009) (finding the statement “I think first, um, I should have a lawyer”
26   ambiguous and equivocal).
27          In Davis, the Supreme Court also explicitly “decline[d] to adopt a rule requiring
28   officers to ask clarifying questions,” holding that where a “suspect’s statement is not an


                                                 -2-
      Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 3 of 11



 1   unambiguous or unequivocal request for counsel, the officers have no obligation to stop
 2   questioning him.” 512 U.S. at 461–62. The Ninth Circuit has clarified that “the ‘clear
 3   statement’ rule of Davis addresses only the scope of invocations of Miranda rights in a
 4   post-waiver context.” United States v. Rodriguez, 518 F.3d 1072, 1078–79 (9th Cir. 2008).
 5   Thus, after a valid waiver, “[i]f the suspect’s statement is not an unambiguous or
 6   unequivocal request for counsel, the officers have no obligation to stop questioning him.”
 7   Id.; see also Sechrest v. Ignacio, 549 F.3d 789, 806–07 (9th Cir. 2008) (“Where a suspect
 8   makes a reference to an attorney that is ambiguous or equivocal, the officers may continue
 9   with their questioning.”).
10          Here, Defendant did not invoke his Fifth Amendment right to counsel. After Agent
11   Lee read Defendant his rights, their exchange unfolded as follows:
12          S.A. Lee: Do you understand?
13          Vivian Earle: Uh-huh.
14          S.A. Lee: Do you want to talk to me?
15          Vivian Earle: Yeah. But, um does it matter – does it – is it beneficial to have a
16          lawyer present?
17          S.A. Lee: Say again. I can’t answer that for you. That’s a decision you have to make
18          man.
19          Vivian Earle: Yeah.
20   (Doc. 50-1 at 7.)
21          Defendant’s affirmative answers when asked if he understood his rights and whether
22   he was willing to speak with Agent Lee constituted an explicit waiver of his Miranda rights.
23   His subsequent question about the benefit of counsel was ambiguous and did not invoke
24   the right to an attorney. See Younger, 398 F.3d at 1187. Agent Lee had no obligation to
25   clarify or stop asking questions because of this mention of an attorney, given Defendant
26   had already made an affirmative waiver of his rights.
27          Agent Lee’s variance from the instruction card reciting Defendant’s Miranda rights
28   did not render the waiver ineffective. The card reads: “Before I ask you any questions, you


                                                -3-
      Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 4 of 11



 1   must understand your rights.” Agent Lee stated: “Before I ask you any questions I gotta
 2   read you your rights.” Although Defendant made much of this deviation from the standard
 3   notice, the Court is aware of no authority requiring the former language to effectively
 4   inform a defendant of their Miranda rights. In fact, the Ninth Circuit has affirmed that
 5   “Supreme Court case law does not require a verbatim recitation of Miranda’s warnings.”
 6   United States v. Loucious, 847 F.3d 1146, 1151 (9th Cir. 2017). As Agent Lee’s
 7   instructions conveyed essentially the same message as the introduction on his Miranda
 8   script, the warning effectively advised Defendant of his rights. See id. Moreover, after
 9   reading the Defendant his rights, Agent Lee confirmed that he understood his right to
10   counsel.
11          Nor did Agent Lee’s refusal to advise Defendant to seek counsel affect this waiver.
12   The Ninth Circuit has affirmed that an officer may constitutionally decline to advise a
13   suspect when asked for an opinion regarding counsel. United States v. Palacio-Sanchez,
14   106 F.3d 410 (9th Cir. 1997) (finding an officer’s refusal to respond to the question “do
15   you believe that I need [] an attorney?” appropriate). Thus, although Defendant asserts that
16   by offering to answer questions, Detective Lee was obligated to advise him that he needed
17   counsel, the Constitution contains no such requirement.
18          b. Knowing, Voluntary, and Intelligent Waiver
19          To be valid, a “waiver of Miranda rights must have been knowing, intelligent, and
20   voluntary, based on the ‘totality of the circumstances.’” Maldonado v. Subia, 534 F. App’x
21   671, 673 (9th Cir. 2013) (quoting Edwards v. Arizona, 451U.S. 477, 486 n.9 (1981)). “The
22   waiver inquiry has two distinct dimensions: waiver must be voluntary in the sense that it
23   was the product of a free and deliberate choice rather than intimidation, coercion, or
24   deception, and made with a full awareness of both the nature of the right being abandoned
25   and the consequences of the decision to abandon it.” Berghuis v. Thompkins, 560 U.S. 370,
26   382–83 (2010) (internal quotations omitted). A waiver can be an explicit, via oral or
27   written statement, or implied, via an uncoerced statement from the accused after receiving
28   and understanding a statement of their Miranda rights. Id. at 383–84.


                                                -4-
      Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 5 of 11



 1          The totality of the circumstances indicate that Defendant’s confession was knowing,
 2   voluntary, and intelligent. As explained above, Defendant made an explicit waiver of his
 3   rights when he responded affirmatively that he wished to speak to Agent Lee after hearing
 4   his Miranda rights. Defendant does not allege, and the transcripts do not indicate, any
 5   circumstance which would prevent or hinder Defendant from understanding those rights.
 6   Defendant alleges his subsequent question about the use of his statement indicates a lack
 7   of understanding:
 8          Vivian Earle: So – so what I’m saying now, is this going to, like, go against me or
 9          – or what?
10          S.A. Lee: I mean, we’ve already got a case against you. All right? We’ve got
11          everything. We’ve got photos. We got videos. We got planes tracking your car. All
12          right? So all I got to say is, we’ve got a solid case against you.
13          Vivian Earle: Uh-huh.
14          S.A. Lee: It’s just your cooperation. All right? And that’s up to you. Like I said --
15          Vivian Earle: (Indiscernible).
16          S.A. Lee: -- you can talk to me if you want. You don’t have to talk to me if you
17          don’t want to, but that’s completely up to you. All right?
18          Vivian Earle: Yeah.
19   (Doc. 50-1 at 25.)
20          In response to the question, however, Agent Lee explained that the Defendant was
21   not required to speak with him. Further, questions alone do not establish an unknowing
22   waiver. See Whitney v. Middleton, No. 98CV2010 BTM (RBB), 2002 WL 35645226, at
23   *9 (S.D. Cal. Jan. 18, 2002) (finding question after affirmative answer, “I should ask for a
24   lawyer though, huh?,” did not demonstrate an unknowing, involuntary, and unintelligent
25   waiver, but demonstrated that the defendant understood a feature of her rights); United
26   States v. Pham, 815 F. Supp. 1325, 1330 (N.D. Cal. 1993) (finding a knowing and
27   voluntary waiver when at first the defendant indicated he didn’t understand and the
28   interrogator re-explained the rights). In fact, the exchange indicates Defendant again


                                                  -5-
         Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 6 of 11



 1   confirmed his understanding that evidence could be used against him. Defendant points to
 2   no other evidence or caselaw which would render his confession unknowing. Rather, his
 3   initial waiver strongly supports the conclusion that the subsequent confession was
 4   voluntary. Missouri v. Seibert, 542 U.S. 600, 608–09 (2004) (“[G]iving the warnings and
 5   getting a waiver has generally produced a virtual ticket of admissibility.”); DeWeaver v.
 6   Runnels, 556 F.3d 995, 1002–03 (9th Cir. 2009) (“[I]f interrogators obtained a confession
 7   after Miranda warnings and a valid waiver, the confession was likely voluntary.”).
 8   Defendant’s clear waiver of his Miranda rights and the lack of any other facts indicating
 9   lack of understanding therefore render his waiver knowing, voluntary, and intelligent.1
10           c. Sixth Amendment Right to Counsel
11           “[T]he right to counsel guaranteed by the Sixth Amendment applies at the first
12   appearance before a judicial officer at which a defendant is told of the formal accusation
13   against him and restrictions are imposed on his liberty.” Rothgery v. Gillespie Cty., Tex.,
14   554 U.S. 191, 194 (2008). “By its very terms, it becomes applicable only when the
15   government’s role shifts from investigation to accusation.” Moran v. Burbine, 475 U.S.
16   412, 430 (1986). Defendant was indicted on September 18, 2019, several days after the
17   interview on August 23, 2019. His Sixth Amendment right to counsel had therefore not
18   attached at the time of questioning.
19           d. Defendant’s Alleged Invocation Prior to Recording
20           Defendant also argues that his statement should be suppressed because he invoked
21   his right to counsel before questioning. After he was arrested, Defendant was placed in the
22   custody of Officer Blake Hammond, who brought him to the police station for a formal
23
     1
       Defendant also alleges that Agent Lee’s representations about the evidence against him
24   rendered his confession involuntary. It is well established, however, that “[t]rickery, deceit,
     even impersonation do not render a confession inadmissible.” United States v. Crawford,
25   372 F.3d 1048, 1060 (9th Cir. 2004). Misrepresenting or exaggerating the amount of
     evidence against a defendant also does not rise to the level of a constitutional violation. See
26   Frazier v. Cupp, 394 U.S. 731, 739 (1969) (refusing to find a confession involuntary where
     the police lied about the defendant being identified as the perpetrator by a witness);
27   Amaya–Ruiz v. Stewart, 121 F.3d 486, 495 (9th Cir. 1997) (“Misrepresentations linking a
     suspect to a crime or statements which inflate the extent of evidence against a suspect do
28   not necessarily render a confession involuntary.”), overruled on other grounds by United
     States v. Preston, 751 F.3d 1008, 1020 (9th Cir. 2014).

                                                  -6-
      Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 7 of 11



 1   interview. Defendant asserts that during this period prior to his interview with Agent Lee,
 2   he informed Officer Hammond and others present that he invoked both his right to remain
 3   silent and to an attorney. Officer Hammond wore a body camera and a microphone during
 4   the encounter. In an initial response to biographical information when he was taken into
 5   custody, Defendant did initially express unwillingness to speak with the officers, stating
 6   “Sir, I’m not answering no questions, Sir.” The transcript, however, contains no other
 7   indications that Defendant invoked his rights. Rather, Defendant repeatedly expressed that
 8   he was willing to speak to an investigator, stating “I’m going to speak to the detective ever
 9   – whoever I’m supposed to speak to,” and “Where’s the lead detective?”
10          The microphone, however, did not pick up all of Defendant’s statements, and
11   Defendant asserts that several of the “unintelligible” notations on the transcript represent
12   portions of the conversation where he invoked his rights. He particularly emphasized the
13   following exchange:
14          Officer Hammond: Are you from Phoenix here?
15          Vivian Earle: (Inaudible.)
16          Officer Hammond: No? How Long you been in Phoenix?
17          Vivian Earle: (Inaudible.)
18          Officer Hammond: Oh, okay. Sorry. I get it. I’m that dude, I like talk to the
19          Uber drivers and stuff when I’m going out. I get it you don’t want to talk.
20          I’m sorry. I shouldn’t have asked you any questions. I wasn’t trying to ask
21          you any questions like that. I was just trying to say, hey, you know, and just
22          have a conversation, you know, but I get it. We’re not there yet.
23          Officer Hammond testified that his questions were directed only at monitoring
24   Defendant’s welfare, and that he recalls no instance where Defendant invoked his rights
25   while in his custody. Defendant’s assertion that he clearly invoked his rights is also at odds
26   with his simultaneous requests to speak to the “lead detective” and his willingness to speak
27   with Agent Lee upon entering the recorded interview room. The Court thus finds that
28   Officer Hammond’s testimony is credible and establishes that Defendant never invoked his


                                                 -7-
      Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 8 of 11



 1   rights to counsel or silence. Defendant’s statements are therefore admissible.
 2   II.    Motion to Sever
 3          A. Rule 8(a)
 4          Rule 8(a) is “broadly construed in favor of initial joinder.” United States v. Jawara,
 5   474 F.3d 565, 573 (9th Cir. 2007) (quoting United States v. Friedman, 445 F.2d 1076, 1082
 6   (9th Cir. 1971)). Joinder of charges against a defendant is proper “if the offenses charged—
 7   whether felonies or misdemeanors or both—are of the same or similar character, or are
 8   based on the same act or transaction, or are connected with or constitute parts of a common
 9   scheme or plan.” Fed. R. Crim. P. 8(a). A court looks only to the indictment to determine
10   if joinder is proper. See Jawara, 474 F.3d at 573 (“[T]he established rule in this circuit is
11   that a valid basis for joinder should be discernible from the face of the indictment.”). In
12   determining whether offenses are of “the same or similar character,” the Ninth Circuit
13   employs a “holistic approach.” Id. at 576. This approach involves considering a list of
14   factors to determine whether the indictment satisfies this prong, “such as the elements of
15   the statutory offenses, the temporal proximity of the acts, the likelihood and extent of
16   evidentiary overlap, the physical location of the acts, the modus operandi of the crimes,
17   and the identity of the victims.” Id. at 578.
18          In the indictment, Count One alleges that on April 16, 2019, Defendant committed
19   bank robbery at the Wells Fargo Bank on 12641 North Tatum Boulevard in Phoenix. Count
20   Two alleges Defendant committed bank robbery on June 12, 2019 at the Wells Fargo Bank
21   on 13015 North Tatum Boulevard in Phoenix. Count Three alleges Defendant committed
22   bank robbery on July 12, 2019 at the Chase Bank on 15415 North 65th Place in Phoenix.
23   Count Four alleges Defendant committed bank robbery on August 7, 2019 at the Wells
24   Fargo Bank on 3102 East Camelback Road in Phoenix. Finally, Count Five alleges
25   Defendant committed bank robbery on August 23, 2019 at the Bank of America on 3178
26   East Camelback Road in Phoenix. All five counts allege Defendant committed the bank
27   robberies with force, violence, and intimidation. (Doc. 7.)
28          The indictment supports Rule 8 joinder. The elements of the statutory offenses are


                                                 -8-
         Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 9 of 11



 1   the same for all five counts. All five counts took place within close geographic proximity
 2   in Phoenix and over the span of only four months. In addition, all five counts involve the
 3   use of force, violence, and intimidation. The Ninth Circuit has upheld joinder under similar
 4   circumstances. See, e.g., United States v. Drummondo-Farias, 622 Fed. Appx. 616, 617
 5   (9th Cir. 2015) (upholding joinder of a count charging the defendant with conspiracy to
 6   distribute methamphetamine in Hawaii beginning at an unknown date and ending in
 7   January of 2012 and a count charging the defendant with distributing methamphetamine in
 8   Hawaii in December of 2010). Accordingly, these charges are properly joined under Rule
 9   8(a).2
10            a. Rule 14
              Rule 14 provides relief for defendants where the joinder of offenses “appears to
11
     prejudice a defendant or the government.” Fed. R. Crim. P. 14(a). Courts have wide
12
     discretion in determining whether relief is necessary under Rule 14, and also possess wide
13
     discretion in determining the form the relief should take. See Zafiro v. United States, 506
14
     U.S. 534, 538–39 (1993) (“Moreover, Rule 14 does not require severance even if prejudice
15
     is shown; rather, it leaves the tailoring of the relief to be granted, if any, to the district
16
     court’s sound discretion.”). In such an instance, “the court may order separate trials of
17
     counts, sever the defendants’ trials, or provide any other relief that justice requires.” Fed.
18
     R. Crim. P. 14(a).
19
              Severance is only required where joinder is “so manifestly prejudicial that it
20
     outweigh[es] the dominant concern with judicial economy and compel[s] the exercise of
21
     the court’s discretion to sever.” United States v. Lopez, 477 F.3d 1110, 1116–17 (9th Cir.
22
     2007) (internal citation and quotation omitted). If the evidence would be admissible
23
     regardless of severance, joinder of the offenses does not create sufficient prejudice to
24
     warrant severance. See United States v. Johnson, 820 F.2d 1065, 1070–71 (9th Cir. 1987).
25
26
27   2
       The Government also argues that joinder is permitted because the counts are part of a
     common scheme. As the Court finds that the counts can be joined under the “same or
28   similar character” test, the Court need not address whether the events are part of a common
     scheme or plan.

                                                 -9-
     Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 10 of 11



 1          Even if evidence is not cross-admissible, severance is not necessary where the jury
 2   is “not likely . . . to confuse which count particular evidence [is] introduced to establish.”
 3   Id. at 1071; see also United States v. Vasquez-Velasco, 15 F.3d 833, 846 (9th Cir. 1994)
 4   (“In assessing whether joinder was prejudicial, of foremost importance is whether the
 5   evidence as it relates to the individual defendants is easily compartmentalized.”). Prejudice
 6   is more likely where the counts joined together are “similar in nature.” Johnson, 820 F.2d
 7   at 1071. However, prejudice may be mitigated through the use of proper jury instructions.
 8   See id. (upholding a district court’s decision not to sever counts where the court instructed
 9   the jury that “[e]ach count charges a separate crime. You must decide separately what the
10   evidence in the case shows about the crime”). Prejudice is also lessened where the joined
11   charges are wholly separate incidents, and thus permit the jury to separate the charges from
12   each other. See Vasquez-Velasco, 15 F.3d at 846 (finding that even where the crimes
13   committed were similar in nature, their joinder was not prejudicial because each charge
14   occurred a week from the other, and “[a]s such, they were discrete acts that a jury could
15   compartmentalize reasonably easily”).
16          Regardless of whether evidence of the robberies is cross-admissible, joinder is not
17   so prejudicial as to warrant severance. As each robbery was a discrete act that took place
18   about a month apart from the others, the charges are distinct enough that a jury can
19   compartmentalize them. The Court can give the jury limiting instructions to emphasize
20   that each count charges a separate crime and that there needs to be sufficient evidence to
21   prove each crime. Judicial economy also counsels against severance because separating
22   the charges will result in a “duplicative presentation of evidence.” Lopez, 477 F.3d at 1117.
23   Defendant’s rental car history, the items found in Defendant’s rental car, the close
24   geographic locations of the robberies, and Defendant’s statement to police are relevant to
25   all five of the charges. (Doc. 48 at 10–11.) Accordingly, Defendant’s Motion to Sever is
26   denied.
27                                         CONCLUSION
28          For the following reasons, Defendant’s statements are admissible and Defendant’s


                                                 - 10 -
     Case 2:19-cr-01121-GMS Document 87 Filed 03/25/21 Page 11 of 11



 1   Motion to Sever is denied.
 2         IT IS HEREBY ORDERED that Defendant Vivian A. Earle’s Motion to Sever
 3   (Doc. 45) is DENIED.
 4         IT IS FURTHER ORDERED that Defendant’s Motion to Suppress (Doc. 46) is
 5   DENIED.
 6         Dated this 25th day of March, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 11 -
